 

 

Case 1:08-cr-00857-GBD Document 334

   

Sry ace Tot 1

DOCUMENT ows
ELECTRONICALLY Saou

DOC #®

4
ARTs UNIS

UNITED STATES DISTRICT COURT

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK DATE FILED:
we eee ee ee eee ee eee eee ee Xx t
UNITED STATES OF AMERICA,
-against- : ORDER
CARLOS CERDA, : 08 Crim. 857-4 (GBD)
Defendant. :
wn ee eee ee ee ee ee eee eee eee Xx

GEORGE B. DANIELS, United States District Judge:

The Government shall file a response to Defendant’s motion for compassionate release by
July 7, 2020.
Dated: New York, New York

June 29, 2020
SQ.ORDERED.

ag, B Dux

EB. DANIELS
rte States District Judge

 

 
